[Cite as Neuman v. Vettori, 2021-Ohio-537.]


                                      COURT OF APPEALS
                                    MAHONING COUNTY, OHIO
                                  SEVENTH APPELLATE DISTRICT

                                                       JUDGES:
 DOUGLAS NEUMAN                                :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. Patricia A. Delaney, J.
                          Plaintiff-Appellee   :       Hon. Craig R. Baldwin, J.
                                               :
 -vs-                                          :       Sitting by Assignment by the
                                               :       Supreme Court of Ohio
 DIANE S. A. VETTORI                           :
                                               :       Case No. 2019 MA 00047
                     Defendant-Appellant       :
                                               :
                                               :       OPINION




 CHARACTER OF PROCEEDING:                          Appeal from the Mahoning County Court of
                                                   Common Pleas, Probate Division, Case No.
                                                   2018-CI-00027




 JUDGMENT:                                         Affirmed in part; Reversed and Remanded
                                                   in part

 DATE OF JUDGMENT ENTRY:                           February 24, 2021

 APPEARANCES:

 For Plaintiff-Appellee                            For Defendant-Appellant

 DOUGLAS J. NEUMAN                                 JOHN B. JUHASZ
 761 North Cedar Avenue, Ste. 1                    7081 West Boulevard, St. 4
 Niles, OH 44446-2566                              Youngstown, OH 44512-4362
[Cite as Neuman v. Vettori, 2021-Ohio-537.]


 Gwin, P.J.

         {¶1} Appellant Diane Vettori appeals the March 18, 2019 and April 4, 2019

 judgment entries of the Mahoning County Court of Common Pleas, Probate Division.

                                              Facts & Procedural History

         {¶2} On November 6, 2018, appellee Douglas J. Neuman, Administrator WWA

 of the Estate of Dolores Falgiani and the Administrator of the Estate of Robert Sampson,

 filed a concealment of assets complaint against appellant Diane Vettori, Ismael Caraballo,

 Jr., Cynthia Henry, and Theodore Stalnacker. The complaint alleged, in part, as follows:

 Vettori provided legal services to Falgiani and developed a relationship of trust and

 confidence with her several years prior to her death; Sampson died, leaving his estate to

 Falgiani; Vettori was the attorney for Falgiani with respect to the estate of Sampson;

 Vettori failed to include substantial cash assets belonging to Sampson (in excess of

 $230,000) in his estate and assisted Falgiani in removing cash assets from a safe deposit

 box; Vettori convinced Falgiani to sell automobiles, through Vettori’s associate, for less

 than fair market value; and after Falgiani died, Vettori and Stalnacker entered Falgiani’s

 home and removed cash in excess of $340,000, jewelry, and other assets in excess of

 $10,000 belonging to the estate of Falgiani.

         {¶3} The complaint avers that the estates of Sampson and Falgiani, “are entitled

 to the return of the assets wrongfully converted by the Defendants, Diane S.A. Vettori,

 Ismael Caraballo, Jr., Cynthia L. Henry, and Theodore E. Stalnacker, jointly and severally,

 as previously described herein, along with interest and statutory penalties as permitted

 by the Ohio Revised Code Section 2109.50.” Subsequent to the complaint, the trial court

 issued a writ of citation to each of the named defendants.
[Cite as Neuman v. Vettori, 2021-Ohio-537.]


         {¶4} The trial court held a bench trial on December 18, 2018 and December 19,

 2018. With consent of all counsel and because additional time was needed to conclude

 the trial, the trial court continued the trial to January 24, 2019 and January 25, 2019.

         {¶5} Neuman filed a motion to settle the claim against Henry on January 25,

 2019. The “mutual release and settlement agreement” was signed by Henry and

 notarized on January 23, 2019; it was filed and docketed on January 25, 2019. On

 February 12, 2019, Neuman filed a motion to settle the claim against Stalnacker.

         {¶6} The trial court issued a judgment entry on February 14, 2019, setting a

 hearing on the motions to settle. The trial court conducted the hearing on the motions to

 settle on February 27, 2019. On March 14, 2019, the trial court approved the motion to

 settle with Stalnacker. On March 18, 2019, the trial court issued a judgment entry

 authorizing Neuman to settle the claim against Henry. Additionally, the trial court granted

 Caraballo’s motion for directed verdict, finding the was evidence insufficient to support a

 finding of concealment of assets against him.

         {¶7} Neuman filed an application for attorney fees on March 18, 2019. He

 attached Exhibit A, a detailed billing statement, to his motion. The trial court granted the

 motion.

         {¶8} The trial court issued a judgment entry on the concealment of assets

 complaint and citation against Vettori on March 18, 2019. The trial court made extensive

 findings of fact and cited the testimony of Deane Hassman, F.B.I Special Agent,

 Christopher Engartner of Fox Funeral Home, Henry, and Stalnacker. The trial court

 specifically noted the testimony of Hassman that: from May 2, 2016 to June 3, 2016,

 Vettori made twenty-four structured cash deposits in nine of her personal or business
[Cite as Neuman v. Vettori, 2021-Ohio-537.]


 bank accounts in fifteen branches of multiple banks, totaling $100,200; Vettori’s credit

 card debt at that time was $132,000 on fifty-three credit cards; these deposits enabled

 her to make payments of $58,997 on thirty-five credit cards; other than her statement that

 the money came from her deceased father, her deceased uncle, and from her husband’s

 retirement fund, Vettori did not offer any proof of the source of the cash; and Hassman

 was unable to trace the funds to gift tax returns or returns from Vettori’s law practice. The

 trial court also cited the testimony of Engartner who confirmed Falgiani had about

 $170,000 of cash in her house, approximately four shoe boxes full, that Falgiani did not

 put in the bank because she thought the money was safer in her home.

         {¶9} The trial court found as follows: despite her experience as a probate

 attorney, Vettori filed documents (inventory, schedule of assets, amended inventory,

 amended schedule of assets, first partial account, final account, reports of newly

 discovered assets) which all omitted Falgiani estate assets that Vettori knew existed when

 she filed the forms with the court; and Vettori made a false statement to Judge Rusu at

 an October 2016 hearing when she told him she recently learned about savings bonds

 when in fact she had been in possession of $235,967.58 in bonds since March of 2016.

 The trial court further found that Vettori falsely represented to the court that Sampson did

 not own any estate assets at the time of his death and Vettori falsely represented to the

 court the amount of cash in Falgiani’s house at the time of her death. The trial court

 concluded that Vettori willfully, wantonly, intentionally, and knowingly concealed,

 embezzled, or conveyed away $100,200 in cash from the Falgiani estate and caused a

 $2,115 loss to the Falgiani Estate by selling a 1994 Cadillac automobile for less than the

 vehicle’s true value. Further, the trial court concluded that Vettori breached her legal and
[Cite as Neuman v. Vettori, 2021-Ohio-537.]


 fiduciary duties by filing false statements and making false statements to the court

 regarding estate assets; as a result, she should repay the amount she took in legal fees

 in the estate case, plus interest, plus any estate costs that she caused.

         {¶10} The trial court assessed a total of $162,260.76 in damages against Vettori

 for the Falgiani estate as follows: $100,200 representing cash found the in home of

 Falgiani, but deposited in Vettori’s bank accounts; $2,115 representing the loss on the

 sale of the 1994 Cadillac automobile; a ten percent penalty of $10,221.50; pre-judgment

 interest of $12,059.78; attorney fees of $22,332.13 for the concealment action;

 investigation costs of $13,906.35; and court costs in the concealment action of $1,426.

 The trial court also assessed a surcharge of $23,087.67, plus additional court costs of

 $180, for intentionally filing false documents and making false statements to the court.

         {¶11} On April 4, 2019, the trial court issued a nunc pro tunc entry, finding that

 the correct amount of damages for the concealment action was $162,410.76, the amount

 of the surcharge was $23,267.67, for a total judgment of $185,678.43.

         {¶12} Appellant appeals the judgment entries of the Mahoning County Court of

 Common Pleas, Probate Division, and assigns the following as error:

         {¶13} “I. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

 ASSESSING $12,059.78 IN PREJUDGMENT INTEREST, AS IT HAD NO LEGAL

 AUTHORITY TO DO SO.

         {¶14} “II. APPELLANT WAS DENIED DUE PROCESS AND LIBERTIES

 SECURED BY OHIO CONST. ART. I, SECTION 16, WHEN THE FAIRNESS OF THESE

 PROCEEDINGS WAS COMPLETELY DESTROYED BY THE TRIAL COURT AND
[Cite as Neuman v. Vettori, 2021-Ohio-537.]


 APPELLEE ENGAGING IN EX PARTE COMMUNICATIONS AND OTHER IMPROPER

 BEHAVIOR.”

                                                 I.

         {¶15} In her first assignment of error, appellant contends the trial court erred in

 assessing $12,059.78 in prejudgment interest against her. Appellant argues that

 prejudgment interest was improperly assessed in this case because the trial court did not

 hold a hearing to determine whether the statutory requirements for assessing

 prejudgment interest were met and there is no evidence in the record as to how the trial

 court calculated the $12,059.78 figure.

         {¶16} It is unclear from the record whether the trial court assessed prejudgment

 interest pursuant to R.C. 1343.03(A) or R.C. 1343.03(C). Appellate courts have upheld

 prejudgment interest assessments in probate court cases under both sections. Bischoff

 v. Bischoff, 6th Dist. Huron No. H-05-005, 2005-Ohio-5879 (holding that a probate court

 can assess prejudgment interest pursuant to R.C. 1343.03(A) because a probate

 proceeding is an “other transaction” within the purview of R.C. 1343.03(A)); Wozniak v.

 Wozniak, 900 Ohio App.3d 400, 629 N.E.2d 500 (9th Dist. Summit 1993) (though Ohio

 common law does not allow prejudgment interest in civil actions based upon tortious

 conduct, there is an exception for conversion actions and R.C. 2109.50 provides a

 method of recovering estate property wrongfully converted; thus, probate court was

 authorized to award prejudgment interest pursuant to R.C. 1343.03(C)); In re Cawein, 1st

 Dist. Hamilton No. C-940885, 1995 WL 653853 (Nov. 1, 1995) (holding an award of

 prejudgment interest was proper in a probate case where the decedent’s property was
[Cite as Neuman v. Vettori, 2021-Ohio-537.]


 converted). However, R.C. 1343.03(A) and R.C. 1343.03(C) have different requirements

 and findings the trial court must make prior to awarding prejudgment interest.

         {¶17} In this case, the trial court did not create a record capable of review by this

 Court. We cannot determine whether the assessment met the statutory requirements

 and/or how the trial court obtained the amount assessed. Appellant’s first assignment of

 error is sustained. The prejudgment interest assessment of $12,059.78 is vacated,

 reversed, and remanded to the trial court.

                                                  II.

         {¶18} In her second assignment of error, appellant argues she was denied due

 process because the trial court and Neuman engaged in ex parte communications and

 other improper behavior.

         {¶19} We first note that much of appellant’s brief contains arguments about how

 the trial judge violated various Judicial Conduct Rules, including Judicial Conduct Rule

 1.2 (“a judge shall act at all times in a manner that promotes public confidence in the

 independent, integrity, and impartiality of the judiciary and shall avoid impropriety and the

 appearance of impropriety”) and Judicial Conduct Rule 2.9, regarding ex parte

 communication. However, as this Court has previously stated, “a violation of the Judicial

 Code does not permit this court to reverse the trial court’s adjudication determination * *

 * any allegation that the trial judge violated the Code of Judicial Conduct * * * [is] not

 properly brought before the court of appeals.” In re J.J.M., 7th Dist. Harrison No. 12 HA

 2, 2012-Ohio-5605, quoting Szerlip v. Szerlip, 5th Dist. Knox No. 01CA09, (May 15,

 2002). Thus, “allegations of judicial misconduct are not cognizable on appeal, but is a

 matter properly within the jurisdiction of the Disciplinary Counsel.” Id.
[Cite as Neuman v. Vettori, 2021-Ohio-537.]


         {¶20} Appellant argues Neuman and the trial court engaged in improper ex parte

 communication, thus depriving her of due process.

         {¶21} At the start of the January 25th portion of the trial, the trial judge stated

 Neuman presented him with a copy of a proposed settlement with Henry, and that he had

 not yet reviewed the proposal. Counsel for appellant objected to Neuman presenting the

 trial judge with the document without providing it to the remaining parties, characterizing

 it as an ex parte communication. The trial judge stated he had not yet reviewed the

 document. Counsel for appellant informed the trial court that the disclosure of the Henry

 settlement may expedite a settlement between Neuman and appellant and further

 informed the court, “we’re not trying to impart any claim of impropriety, except by the very

 nature of an ex parte communication. In other words, what I’m saying to you is our

 concern isn’t that a settlement is being presented to you * * * our complaint was that a

 settlement is being proffered to you without us receiving a copy of it * * *.” Neuman

 apologized, and stated he would make copies of the settlement proposal to give to

 appellant’s counsel that day. At the hearing on the applications to settle held on February

 27, 2019, appellant withdrew her objection to the settlement applications.

         {¶22} Appellant argues that the exhibit attached to Neuman’s application for fees

 (“Exhibit A”) filed on March 18, 2019, demonstrates an ex parte communication occurred

 between Neuman and the trial judge. The entries state as follows: 1/17/19 – review

 proposed settlement briefly; forward it to Judge Swift via Shannon; 1/18/19 – telephone

 conference with Judge Swift to see if he reviewed settlement agreement and discuss

 changes he requires; 1/20/19 – review changes required by Judge Swift; 1/21/19 – revise

 settlement agreement.
[Cite as Neuman v. Vettori, 2021-Ohio-537.]


         {¶23} When a party asserts that her due process rights were violated due to the

 other party’s communication with the trial court, the complaining party must first produce

 evidence that the communication was actually ex parte. State v. Jenks, 15 Ohio St.3d

 164, 473 N.E.2d 264 (1984). Though appellant argues the entries on Exhibit A establish

 that the trial judge received, reviewed, and revised the settlement proposal prior to

 January 25th, thus having substantive ex parte communication with Neuman, we

 disagree.

         {¶24} The record is devoid of proof that the document Neuman presented to the

 trial court at the hearing on January 25th was the same document Neuman referenced in

 the entries contained in Exhibit A. Further, the entries in Exhibit A do not conclusively

 establish that the communication between Neuman and the trial judge involved

 substantive, rather than procedural, aspects of the litigation. State v. Erie County Court

 of Common Pleas, 6th Dist. Erie No. E-96-087, 1997 WL 327145 (June 2, 1997) (there is

 no violation when the communication involved non-substantive matters); State v. Aidara,

 8th Dist. Cuyahoga No. 106971, 2019-Ohio-978 (stating a communication is not

 substantive if it does not address legal issues, facts in controversy, or law applicable to

 the case).

         {¶25} Appellant contends that Neuman’s presentation of the settlement document

 to the trial court either prior to or during the hearing, without immediately providing notice

 of it to appellant, was a violation of her due process rights, making the entirety of the

 concealment action unfair, and requiring a reversal of the judgment against her. She

 avers it does not matter whether the trial court actually looked at the document.
[Cite as Neuman v. Vettori, 2021-Ohio-537.]


         {¶26} We disagree with appellant. Even if an ex parte communication did occur,

 that is not of the end of the inquiry, as “the complaining party must still show some

 prejudicial impact from the ex parte communication.” State v. Sanders, 188 Ohio App.3d

 452, 2010-Ohio-3433, 935 N.E.2d 905 (10th Dist. 2010); State v. Jenks, 15 Ohio St.3d

 164, 473 N.E.2d 264 (1984); State v. Simmons, 7th Dist. Jefferson No. 06 JE 4, 2007-

 Ohio-1570. There is not a conclusive presumption of prejudice. State v. Aidara, 8th Dist.

 Cuyahoga No. 106971, 2019-Ohio-978.

         {¶27} Appellant has not demonstrated that she was prejudiced by the alleged ex

 parte communication. The settlement dealt only with the concealment action against

 Henry, not appellant. Further, this is a concealment action, in which appellant is a witness

 of the trial court, and the “character and extent of his examination rest largely in the court’s

 discretion.” In re Estate of Fife, 164 Ohio St. 449, 132 N.E.2d 185 (1956).

         {¶28} Even if an ex parte communication occurred, it cannot be construed as

 prejudicial because, prior to deciding whether to approve the settlement, the trial court

 notified appellant of the settlement proposal, ensured Neuman provided all counsel with

 a copy of the settlement proposal, and gave appellant an opportunity at an oral hearing

 to make arguments, raise objections, and submit evidence as to the settlement

 agreement. See In re Swader, 12th Dist. Warren No. CA2000-04-036, 2001-Ohio-4191.

 Counsel for appellant received a copy of the proposed settlement with Henry on January

 25, 2019. The trial court held a hearing on the application for settlement on February 27,

 2019, during which appellant’s counsel participated and stated as follows, “I will state for

 the record on behalf of the Defendant Vettori that an application to approve settlement

 has been provided to counsel; it is not an ex parte communication; that we have reviewed
[Cite as Neuman v. Vettori, 2021-Ohio-537.]


 those applications; and we have no objection to either the application to settle with

 Cynthia Henry or the application to settle with Ted Stalnacker.”

         {¶29} Appellant’s sole argument as to prejudice is that the disclosure of the Henry

 settlement could have conceivably expedited a settlement with appellant. We find

 appellant’s argument to be not well-taken and find no prejudice. Appellant had ample

 time and opportunity to settle with Neuman after having a copy and full knowledge of the

 content of the proposed settlement with Henry on January 25, 2019. The trial court did

 not issue its judgment entry on the concealment action against appellant until March 18,

 2019. According to Neuman’s Exhibit A, counsel for appellant engaged in settlement

 discussions with Neuman over one month after knowing the full terms of the proposed

 settlement with Henry. Exhibit A states that on March 7, 2019, Neuman had a “conference

 with court and other counsel to discuss settlements with Henry, Stalnacker, and Vettori;

 Call Attorney Ingram and make an introductory offer.” Further, on March 15, 2019,

 Neuman “reviewed response to * * * offer to settle” that Vettori rejected and “rejected

 counter-offer” by Vettori.

         {¶30} In addition to the alleged ex parte communication, appellant lists two other

 instances of alleged improper behavior. First, appellant claims that Neuman violated the

 separation of witnesses’ order. The first instance noted by appellant occurred when

 Hassman was in the courtroom as Neuman called Vettori to the stand. However, it was

 Caraballo who objected to Hassman being in the courtroom and the discussion as to

 whether the separation order applied when Vettori was testifying only to assert her Fifth

 Amendment right against self-incrimination, was between Caraballo and Hassman, not

 Neuman. Prior to Vettori taking the stand to assert her Fifth Amendment right against
[Cite as Neuman v. Vettori, 2021-Ohio-537.]


 self-incrimination, Hassman left the courtroom. Thus, there was no violation of the

 separation of witnesses’ order. We find no improper behavior by Neuman or the trial court

 denying appellant due process or calling into question the fairness of the proceedings.

         {¶31} Appellant also alleges that Neuman and Hassman had lunch in the

 courtroom and Neuman shared with Hassman testimony from Stalnacker, in violation of

 the separation of witnesses’ order. In this concealment action, the court conducts the

 required investigation by examining, under oath, the respondent and any witnesses; this

 examination is largely within the trial court’s discretion. In re Estate of Fife, 164 Ohio St.

 449, 132 N.E.2d 185 (1956). Issues surrounding the separation of witnesses and any

 sanctions for failing to comply with such an order are within the sound discretion of the

 trial court and, an appellate court must “keep in mind that ‘the preferred sanction is simply

 to allow the transgression to reflect upon the witness’s credibility.’” State v. Hohvart, 7th

 Dist. Mahoning No. 06 MA 43, 2007-Ohio-5349, quoting State v. Williams, 2nd Dist. No.

 97-CA-0131 (Oct. 16, 1998). Appellant had the opportunity to extensively cross-examine

 both Hassman and Neuman about this alleged violation of the separation order. We find

 no improper behavior or denial of appellant’s due process, but instead find this was an

 issue of credibility of the witnesses to be determined by the trial court.

         {¶32} Appellant also contends the probate court investigators improperly met with

 the trial judge privately, “as revealed in their fee applications submitted under the Falgiani

 estate.” First, appellant did not appeal the Falgiani estate case. Further, despite being

 served with each of the fee applications, appellant did not object to either the fee

 application filed on January 23, 2019 or the fee application filed on March 12, 2019.
[Cite as Neuman v. Vettori, 2021-Ohio-537.]


         {¶33} Additionally, the probate judge has the authority to appoint investigators to

 perform duties established for a probate court investigator by the Revised Code or the

 probate judge. R.C. 2101.11(A)(2)(a). This is a concealment of assets case pursuant to

 R.C. 2109.50, in which the court investigates the charge and controls the examination of

 the respondent. In re Estate of Fife, 164 Ohio St. 449, 132 N.E.2d 185 (1956). In the

 March 1, 2018 judgment entry of the trial court appointing the investigators, the trial court

 stated the parties could have access to the confidential report prepared by the

 investigators. We find no improper behavior denying appellant due process with regards

 to the investigators appointed by the trial court.

         {¶34} Upon review, we find none of appellant’s assertions of improper behavior of

 Neuman and/or the trial court, either together or separately, denied appellant due process

 or a fair proceeding. Appellant’s second assignment of error is overruled.

         {¶35} Based on the foregoing, appellant’s first assignment of error is sustained.

 Appellant’s second assignment of error is overruled.
       {¶36} The judgment entries are affirmed in part, and reversed in part. The

prejudgment interest assessment of $12,059.78 is vacated, reversed, and remanded to

the trial court, for further proceedings consistent with this opinion.



By Gwin, P.J.,

Delaney, J., and

Baldwin, J., concur




WSG:clw 1016